575 F.2d 1196
84 Lab.Cas.  P 10,775, 84 Lab.Cas.  P 10,909
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CLEVELAND TYPOGRAPHICAL UNION, LOCAL 53, affiliated withInternational Typographical Union, AFL-CIO, Respondent.
No. 76-2700.
United States Court of Appeals,Sixth Circuit.
June 8, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, Jay E. Shanklin, Richard L. Brooks, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for petitioner.
Lawrence M. Oberdank, Mortimer Riemer, Cleveland, Ohio, Ronald Rosenberg, George B. Driesen, Van Arkel, Kaiser, Gressman, Rosenberg & Driesen, Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and CELEBREZZE, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order reported at 225 N.L.R.B. No. 194.  Reference is made to the reported decision and order of the Board for a recitation of pertinent facts.


2
Upon consideration, it is concluded by the majority of the court that the decision of the Board is supported by substantial evidence on the record considered as a whole and that the Board's order should be enforced.  Accordingly, it is ORDERED that enforcement be and hereby is granted.


3
Judge Celebrezze dissents on the ground that in his opinion the decision of the Board is not supported by substantial evidence of the record considered as a whole.


4
No costs are taxed.  Each party will bear its own costs in this court.